888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gerald Peter MOREY, Plaintiff-Appellant,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Defendant-Appellee.
No. 89-2015.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1989.Decided Oct. 10, 1989.

Gerald Peter Morey, appellant pro se.
Terry Cornelius Bird, Immigration & Naturalization Service, for appellee.
Before WIDENER, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Gerald Morey appeals from the district court's order denying his petition for naturalization.  Our review of the record discloses that Morey's claims of denial of his right to be heard, Denman v. Shubow, 413 F.2d 258 (1st Cir.1969);  Ken-Mar Airpark, Inc. v. Toth Aircraft and Accessories Co., 12 F.R.D. 399 (W.D.Mo.1952), and fraud or mistake in the judgment, A.F. Dormeyer Co. v. M.J. Sales and Distrib.  Co., 461 F.2d 40 (7th Cir.1972), Rohauer v. Friedman, 306 F.2d 933 (9th Cir.1962), are most appropriately heard in the district court.  Accordingly, while we affirm on the reasoning of the district court, Morey v. Immigration & Naturalization Service, C/A No. 88-3474 (D.S.C. Dec. 28, 1988), we do so without prejudice to Morey's ability to file a Fed.R.Civ.P. 60(b) motion in the district court.    Weisman v. Charles E. Smith Management, Inc., 829 F.2d 511, 513 (4th Cir.1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.